UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7665


JAMES GATEWOOD BLAKELY,

                  Petitioner - Appellant,

             v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



                               No. 09-6294


JAMES GATEWOOD BLAKELY,

                  Petitioner - Appellant,

             v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Florence.  Margaret B. Seymour, District
Judge. (4:07-cv-02012-MBS)


Submitted:    April 24, 2009                 Decided:   May 14, 2009


Before WILKINSON, TRAXLER, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


James Gatewood Blakely, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              James Gatewood Blakely seeks to appeal the district

court’s     order       accepting       the    recommendation            of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and   the        district        court’s       order      denying         his        motion        for

reconsideration.          The orders are not appealable unless a circuit

justice     or    judge     issues       a    certificate      of    appealability.                   28

U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability will

not   issue      absent     “a    substantial          showing      of    the    denial          of    a

constitutional          right.”          28    U.S.C.       § 2253(c)(2)         (2006).              A

prisoner         satisfies        this        standard        by    demonstrating                that

reasonable        jurists        would       find    that     any    assessment             of     the

constitutional          claims     by    the    district       court      is    debatable             or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Blakely has

not   made       the    requisite        showing.           Accordingly,             we     deny      a

certificate        of    appealability           and     dismiss         the    appeal.               We

dispense      with       oral     argument          because    the       facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                          DISMISSED

                                                3